Title: From John Adams to George Washington, 12 December 1796
From: Adams, John,United States Senate
To: Washington, George



12 December 1796

We thank you, sir, for your faithful and detailed exposure of the existing situation of our country; and we sincerely join in sentiments of gratitude to an overruling Providence for the distinguished share of public prosperity and private happiness which the People of the United States so peculiarly enjoy.
We are fully sensible of the advantages that have resulted from the adoption of measures (which you have successfully carried into effect) to preserve peace, cultivate friendship, and promote civilization, amongst the Indian tribes on the western frontiers: feelings of humanity, and the most solid political interests, equally encourage the continuance of this system.
We observe, with pleasure, that the delivery of the military posts, lately occupied by the British forces, within the territory of the United States, was made with cordiality and promptitude, as soon as circumstances would admit; and that the other provisions our treaties with Great Britain and Spain, that were objects of eventual arrangement, are about being carried into effect, with entire harmony and good faith.
The unfortunate but unavoidable difficulties that opposed a timely compliance with the terms of the Algerine treaty, are much to be lamented; as they may occasion a temporary suspension of the advantages to be derived from a solid peace with that Power, and a perfect security from its predatory warfare; at the same time, the lively impressions that affected the public mind on the redemption of our captive fellow-citizens, afford the most laudable incentive to our exertions to remove the remaining obstacles.
We perfectly coincide with you in opinion, that the importance of our commerce demands a naval force for its protection against foreign insult and depredation, and our solicitude to attain that object will be always proportionate to its magnitude.
The necessity of accelerating the establishment of certain useful manufactures, by the intervention of legislative aid and protection, and the encouragement due to agriculture by the creation of Boards, (composed of intelligent individuals) to patronize this primary pursuit of society, are subjects which will readily engage our most serious attention.
A national university may be converted to the most useful purposes: the science of legislation being so essentially dependent on the endowments of the mind, the public interests must receive effectual aid from the general diffusion of knowledge; and the United States will assume a more dignified station among the nations of the earth, by the successful cultivation of the higher branches of literature.
A military academy may be likewise rendered equally important. To aid and direct the physical force of the nation, by cherishing a military spirit, enforcing a proper sense of discipline, and inculcating a scientific system of tactics, is consonant to the soundest maxims of public policy. Connected with, and supported by, such an establishment, a well regulated militia, constituting the natural defence of the country, would prove the most effectual, as well as economical, preservative of peace.
We cannot but consider, with serious apprehensions, the inadequate compensations of the public officers, especially of those in the more important stations. It is not only a violation of the spirit of a public contract, but is an evil so extensive in its operation, and so destructive in its consequences, that we trust it will receive the most pointed legislative attention.
We sincerely lament, that, whilst the conduct of the United States has been uniformly impressed with the character of equity, moderation, and love of peace, in the maintenance of all their foreign relationships, our trade should be so harassed by the cruisers and agents of the republic of France, throughout the extensive departments of the West Indies.
Whilst we are confident that no cause of complaint exists that could authorize an interruption of our tranquillity, or disengage that republic from the bonds of amity, cemented by the faith of treaties, we cannot but express our deepest regrets that official communications have been made to you, indicating a more serious disturbance of our commerce. Although we cherish the expectation that a sense of justice, and a consideration of our mutual interest, will moderate their councils, we are not unmindful of the situation in which events may place us, nor unprepared to adopt that system of conduct, which, compatible with the dignity of a respectable nation, necessity may compel us to pursue.
We cordially acquiesce in the reflection, that the United States, under the operation of the Federal Government, have experienced a most rapid aggrandizement and prosperity, as well political as commercial.
Whilst contemplating the causes that produce this auspicious result, we must acknowledge the excellence of the constitutional system, and the wisdom of the legislative provisions; but we should be deficient in gratitude and justice, did we not attribute a great portion of these advantages to the virtue, firmness, and talents, of your administration; which have been conspicuously displayed in the most trying times, and on the most critical occasions. It is, therefore, with the sincerest regret that we now receive an official notification of your intentions to retire from the public employments of your country.
When we review the various scenes of your public life, so long and so successfully devoted to the most arduous services, civil and military, as well during the struggles of the American Revolution, as the convulsive periods of a recent date, we cannot look forward to your retirement without our warmest affections and most anxious regards accompanying you, and without mingling with our fellow-citizens at large in the sincerest wishes for your personal happiness that sensibility and attachment can express.
The most effectual consolation that can offer for the loss we are about to sustain, arises from the animating reflection that the influence of your example will extend to your successors, and the United States thus continue to enjoy an able, upright, and energetic administration. 

John Adams,Vice President of the United States and President of the Senate.